Exhibit 4.1 Form of Certificate for Fixed Rate Cumulative Perpetual Preferred Stock, Series A INCORPORATED UNDER THE LAWS OF THE STATE OF KENTUCKY NUMBER SHARES P- FARMERS CAPITAL BANK CORPORATION Fixed Rate Cumulative Perpetual Preferred Stock, Series A This Certifies that is the owner of Shares of FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A, each of the Capital Stock of Farmers Capital Bank Corporation, transferable only on the books of the Corporation by the holder hereof in person or by Attorney upon surrender of this Certificate properly endorsed. IN WITNESS WHEREOF, the said Corporation has caused this Certificate to be signed by its duly authorized officers and to be sealed with the Seal of the Corporation, this day of , A.D. . SECRETARYPRESIDENT SHARES EACH © GOES All Rights Reserved.
